     Case 2:20-cv-01788-JAD-BNW Document 9 Filed 11/04/20 Page 1 of 1




 1

 2
                                  UNITED STATES DISTRICT COURT
 3
                                          DISTRICT OF NEVADA
 4
                                                      ***
 5
      Tim Mulcahy,                                          Case No. 2:20-cv-01788-JAD-BNW
 6
                             Plaintiff,
 7                                                          ORDER
            v.
 8
      Cedric Kerns,
 9
                             Defendant.
10

11
            The United States Postal Service was unable to deliver a recent filing of this Court to
12
     Plaintiff. (See ECF No. 7.) Thus, it appears that Plaintiff is no longer at the address on file with
13
     the court. Under Local Rule IA 3-1,
14
            An attorney or pro se party must immediately file with the court written
15          notification of any change of mailing address, email address, telephone number, or
16          facsimile number. The notification must include proof of service on each
            opposing party or the party’s attorney. Failure to comply with this rule may result
17          in the dismissal of the action, entry of default judgment, or other sanctions as
            deemed appropriate by the court.
18
     Plaintiff must file a notice with his current address with the Court by December 4, 2020. Failure
19
     to comply with this order will result in a recommendation to the district judge that this case be
20
     dismissed.
21
            IT IS SO ORDERED.
22
            DATED: November 4, 2020.
23

24
                                                            BRENDA WEKSLER
25                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28
